147 Ga. App. 679 (1978)
250 S.E.2d 15
SCOTT
v.
THE STATE.
56523.
Court of Appeals of Georgia.
Submitted September 13, 1978.
Decided October 23, 1978.
Joseph C. Kitchings, for appellant.
J. Lane Johnston, District Attorney, for appellee.
DEEN, Presiding Judge.
Tony W. Scott appeals from his conviction for burglary and sentence of twelve years to be served in a state penitentiary.
1. Appellant contends that the indictment by the grand jury was defective propter affectum because a grand juror witnessed his attempt to escape from a police patrol car shortly after his arrest. As this complaint is raised for the first time on appeal, it presents nothing for appeal. Johnson v. State, 128 Ga. App. 69 (195 SE2d 676) (1975). Challenge to the indictment must be made prior to the entry of the verdict. Mealor v. State, 135 Ga. App. 682 (218 SE2d 683) (1975).
2. The trial judge held an in camera or Jackson-Denno hearing during the trial and found that appellant's confession was freely and voluntarily given. The trial judge's decision will not be set aside by the appellate courts unless it is not sustained by any competent evidence or is clearly erroneous. Richardson v. State, 143 Ga. App. 846 (240 SE2d 217) (1977).
3. There was sufficient evidence to support the jury *680 verdict.
Judgment affirmed. Smith and Banke, JJ., concur.